IMG-172                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 11-1111
                                     ___________

                                 AMENUL HOQUE;
                                  ROJINA AKTER,
                              a/k/a Misess Rojina Akter,
                                 a/k/a Rojina Hoque,
                                      Petitioners

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES
                                 Respondent
                    ____________________________________

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals
                     (Agency Nos. A98-496-268 & A98-496-269)
                    Immigration Judge: Honorable Henry S. Dogin
                     ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                August 1, 2011
       Before: RENDELL, JORDAN AND VAN ANTWERPEN, Circuit Judges

                            (Opinion filed: April 12, 2012)
                                    ___________

                                      OPINION
                                     ___________

PER CURIAM

      Amenul Hoque and his wife, Rojina Akter (collectively “petitioners”), petition for

review of the order issued by the Board of Immigration Appeals (“BIA”) denying their
motion to reopen asylum proceedings. The petition also appears to call for us to conduct

a review of the BIA’s original decision denying petitioners’ application for asylum,

withholding of removal, and protection under the Convention Against Torture (“CAT”).

For the following reasons, we will dismiss the petition in part and deny it in part.

                                              I.

       Petitioners are citizens and natives of Bangladesh. After overstaying on a visitor’s

visa, they applied for asylum, withholding of removal, and CAT protection. The

Immigration Judge (“IJ”) held that the petitioners had failed to satisfy the requirements

for any of the three forms of relief. They appealed, and the BIA dismissed the appeal on

January 21, 2009; it held that, even assuming their credibility, the petitioners had failed to

demonstrate either past persecution or a well-founded fear of future persecution.

Administrative Record (A.) 87–88. We denied their first petition for review,

“conclud[ing] that substantial evidence support[ed] the BIA’s holding that Hoque failed

to establish past persecution . . . [and its] determination that Hoque failed to demonstrate

a well-founded fear of future harm.” Hoque v. Att’y Gen., 375 F. App’x 178, 181 (3d

Cir. 2010).

       On November 5, 2010—more than one year after the BIA’s initial

determination—the petitioners moved to reopen proceedings, citing changed country

conditions in Bangladesh. The motion incorporated two primary pieces of evidence:

large excerpts of the 2008 State Department Human Rights Report on Bangladesh; and a

new I-589 form, incorporating an affidavit that detailed the increased hostility and danger

posed by an ascendant Awami League party.

                                              2
       The BIA denied the motion. It detailed the claims made and evidence offered by

the petitioners, acknowledging the affidavit and the 2008 State Department Report, as

well as “other country condition evidence.” A.3. But the BIA found the evidentiary

proffer to be insufficient: “the respondents have not supported their claim with affidavits

from their family in Bangladesh, nor have they provided statements from their political

party in the United States or in Bangladesh.” A.4. The failure to provide “detailed

accounts of their allegations” and to “support their claim with any objective evidence”

doomed the motion, especially given the prior BIA finding—affirmed by this Court—that

the petitioners had not shown either past persecution or a well-founded fear of future

persecution. A.4. This petition followed.

                                              II.

       We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(1), so long as the petition for

review is filed “no[] later than 30 days after the date of the final order of removal,” 8

U.S.C. § 1252(b)(1). As the petition for review is clearly untimely as to the BIA’s

January 2009 decision, we lack jurisdiction to review it. See McAllister v. Att’y Gen.,

444 F.3d 178, 185 (3d Cir. 2006); see also Ruiz-Martinez v. Mukasey, 516 F.3d 102, 105

(2d Cir. 2008) (emphasizing that the § 1252(b)(1) deadline is jurisdictional and not

subject to equitable tolling). Accordingly, we will dismiss the portions of the petition

that appear to request that we do so. 1


   1
    Of course, as the Government observes, we have already reviewed all of these
   claims and found them wanting; hence, even if the petition were timely filed, the
   doctrine of res judicata would prevent a second analysis.

                                              3
       We review motions to reopen under 8 U.S.C. § 1229a(c)(7)(A)(i) and 8 C.F.R.

§ 1003.2(c) for abuse of discretion. 2 Zheng v. Att’y Gen., 549 F.3d 260, 264–65 (3d Cir.

2008). “Discretionary decisions of the BIA will not be disturbed unless they are found to

be ‘arbitrary, irrational or contrary to law.’” Tipu v. INS, 20 F.3d 580, 582 (3d Cir.

1994) (citations omitted). Our review is limited to evidence in the administrative record

that the BIA used in coming to its conclusion. 8 U.S.C. § 1252(b)(4)(A); Rranci v. Att’y

Gen., 540 F.3d 165, 171 (3d Cir. 2008).

                                            III.

       We conclude that the BIA did not abuse its discretion in denying the petitioners’

motion to reopen. First, it is clear that the BIA considered the evidence before it, and did

not “ignore[] the . . . detailed assertions” made by the petitioner. See Toussaint v. Att’y

Gen., 455 F.3d 409, 417 (3d Cir. 2006); see also Wong v. Att’y Gen., 539 F.3d 225, 231

(3d Cir. 2008) (“The BIA need not write an exegesis on every contention.”) (quotations,

citations omitted). While alleging continued difficulty at home and incorporating the

2008 State Department Report on Bangladesh, the petitioners failed to provide any

evidence from family members to corroborate their claims, and the BIA was not

unjustified in finding their various generalizations—such as “[p]olitical oppression goes

unchecked as the law enforcement agencies only follow the instruction of ruling party,”


   2
    While motions to reopen must generally be filed “within 90 days of the date of entry
   of a final administrative order of removal,” motions grounded on changed country
   conditions—as is the case here—are not subject to this deadline, so long as evidence
   supporting changed country conditions “is material and was not available and would
   not have been discovered or presented at the previous proceeding.” 8 U.S.C.
   § 1229a(c)(7)(C)(i)–(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii); Filja v. Gonzales, 447
                                              4
A.79—insufficient to warrant reopening. Allegations of general political unrest are

worrisome, but the petitioners fail to connect the hazards described in the country report

with risks, to them, of persecution or torture in Bangladesh. See Konan v. Att’y Gen.,

432 F.3d 497, 506 (3d Cir. 2005).

       Moreover, while the petitioners’ affidavit makes reference to events that occurred

in 2009, most notably a “killing incident held on February 25,” such developments are

not covered by the 2008 State Department Report, which was the only such report

attached to the motion to reopen. While this incident is discussed in the State

Department’s 2009 Report, our review is limited to the material actually provided to the

BIA.

       In sum, the petitioners have failed to show that the BIA acted arbitrarily,

irrationally, or in a manner contrary to law. We will therefore deny their petition for

review.




   F.3d 241, 252 (3d Cir. 2006).
                                             5